DETAILED ACTION

Response to Amendment
Due to the amendment filed on 03/22/2021, all rejections filed in the office filed on 12/22/2020 have been overcome.

Allowable Subject Matter
Claim 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record, Takashi (JP 2002170409, relied upon in the office actin filed on 12/22/2020), fails to teach, disclose, suggest, or make obvious the combined structure and functionality of wherein said lens has a thin aspect and is generally narrow along its length; and wherein said lens is closer to said line of focus at one end of said lens compared with the other end (the subject matter indicated in the office action filed on 12/22/2020) as set forth in the claim.
Re Claims 2-6 and 9-20:
The claims are allowed due to their dependence on allowed base claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875